DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1, 8 and 10 are pending. Claim 1 is independent.
Response to Amendment
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (WO97/36975A1) cited in Applicants IDS is withdrawn in light of Applicants amendments to the claim.
The rejection of claims 8 and 10 under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO97/36975A1) is withdrawn.
The rejection of claims 1, 8 and 10 under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 5.858,946) in view of Williams et al. (WO97/36975A1) is maintained.
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. Applicant’s urge that one of ordinary skill would not combine Foley with Williams because Williams teach automatic dishwashing detergents with low suds volume and thus would not view suds formation nor cleaning.  In response, this is not found persuasive because the primary reference already guides one of ordinary skill to the explicit teaching that powder detergents can be formulated as hand or machine laundry detergents or manual or machine dishwashing detergents.  See col.2,ln.35-40.  .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 5.858,946) in view of Williams et al. (WO97/36975A1).
Foley et al. (US 5.858,946) et al. teach a powder detergents (col.22,ln.39), that can be formulated as hand or machine laundry detergents or manual or machine dishwashing detergents.  See col.2,ln.35-40.  
The granular powder fabric cleaning composition exemplified in col.27, example 6 comprises 32.5% zeolite builder.  Examiner notes that while the exemplary amount of builder is outside the claimed 40-65% wt builder, Foley et al. guide one of ordinary skill to optimize the builder in an amount of 1-80 wt% see col.8, ln.7.  
The granular powder fabric cleaning composition exemplified in col.27, example 6 comprises 11.4% LAS and Foley guide one of ordinary skill to the claimed carbon chain length and other properties, see col.3,ln.56 teaching the linear C10-20 alkylbenzenesulfonate.  Also, see co.24,ln.1 that the exemplified LAS is a C12 chain length. 
The granular powder fabric cleaning composition exemplified in col.27, example 6 comprises 5 wt% MA/AA and guide one of ordinary skill to to vary the amount in a range 0.1 to 2 wt % (see col.10,ln.45-50) and teaches to optimize typically having a molecular weight of from 5,000-20,000 (see col.10, ln.15-25).  Thus, the teachings of 
Foley et al. suggest high molecular weight polyethylene oxide in an amount of 0.1-2% See col.21,ln.17-20.  This teaching encompasses the claimed 0.05 to 0.5 wt % of a polyethylene oxide.  However, Foley et al. is silent as to their high molecular weight polyethylene oxide having a weight average molecular weight, Mw, of 4,000,000 Daltons to 6,000,000 as is required by independent claim 1. 
Regarding the method claims 8-10, col.2,ln.35-45, teach that the composition of Foley et al. may be formulated as manual and machine dishwashing compositions, hand and machine laundry detergent compositions including laundry additive compositions and comopositions suitable for use in the pretreatment of stained fabrics, rinse aid compositions, and compositions for use in general household cleaning operations.
Regarding the claim 10 ratio, wherein the powder laundry detergent is mixed with the wash water at a weight ratio of 1:100 to 1:1,000 see the examples 4-9 in col.26-28 illustrating similar granular detergents that are added to water in the laundering of fabrics.  Examiner notes that example 10 describes a composition for machine laundering, thus, one of ordinary skill can reasonable expect that at least manual hand washing of laundry can be envisaged with the examples 4-9 given the very specific motivation in col.2,ln.35-45.  
Foley et al. do not quantify their high molecular weight polyethylene oxide having a weight average molecular weight, Mw, of 4,000,000 Daltons to 6,000,000 as is required by independent claim 1.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the high molecular weight polyethylene oxide of Foley et al. with the claimed polyethylene oxide MW range recited in claim 1 as exemplified by Williams et al. example 10 formulation R’ explicitly teaching similar components in similar amounts as an effective detergent composition for laundry washing in general. One of ordinary skill is motivated to combine the teachings of Foley with Williams since Foley does not specifically quantify their high molecular weight polyethylene oxide general teaching and because both are in the analogous art of laundry washing compositions that can be rinsed by hand and comprise the same active ingredients as which is claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764